 PROB 12C                                                                                Report Date: July 13, 2021
(6/16)

                                       United States District Court                      FILED IN THE
                                                                                     U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                 Jul 13, 2021
                                          Eastern District of Washington
                                                                                    SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Omar Ambrocio-Porfirio                   Case Number: 0980 2:19CR00140-TOR-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: October 8, 2020
 Original Offense:        Alien In The United States After Deportation, 8 U.S.C. § 1326
 Original Sentence:       Prison - 16 days                  Type of Supervision: Supervised Release
                          TSR - 12 days
 Asst. U.S. Attorney:     Earl A. Hicks                     Date Supervision Commenced: 10/8/2020
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: 10/7/2021


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violation previously reported
to the Court on 05/24/2021.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            2           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: The offender is considered to be in violation of his period of
                        supervised release by committing the offense of third degree driving with a suspended
                        license, on or prior to June 1, 2021.

                        On October 8, 2020, the offender was sentenced by this Court to a period of time served (16
                        days), and placed on 12 months of supervised release.

                        On November 6, 2020, confirmation was obtained from Immigration and Customs
                        Enforcement (ICE) in Yakima, Washington, that the offender had been deported from the
                        United States on October 29, 2020, at Paso Del Norte, El Paso, Texas.

                        On June 1, 2021, officers with the Othello Police Department, in Othello, Washington,
                        observed the offender driving a vehicle. A records check noted the offender’s driver’s
                        license was suspended. The vehicle was stopped and the offender identified himself. The
                        offender was arrested for third degree driving with a suspended license under case number
                        21-O01646 and charged in Adams County District Court.
Prob12C
Re: Ambrocio-Porfirio, Omar
July 13, 2021
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violation previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     7/13/2021
                                                                            s/David L. McCary
                                                                            David L. McCary
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Thomas O. Rice
                                                                            United States District Judge
                                                                            July 13, 2021
                                                                            Date
